DETAILED ACTION

This office action is a response to the amendment filed on 4/20/2022. Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and terminal disclaimer filed on 4/20/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on claims.
Claimed invention is directed to a system for enabling reciprocity and over the air calibration, which is configured to select information to include in a channel state information feedback based on a feedback instance. The channel state information feedback is generated based on facilitating over-the-air calibration at a network device of a communications network without additional feedback overhead for different groups of antennas. The system allows for lower overhead and better testability of the reciprocity procedures.
Closest prior art include Kwak et al., Lee et al., and Tomeba et al. Kwak discloses that a UE may transmit a plurality of CSI reports corresponding to a CSI process, and obtain information such as PMI to be reported through each CSI process. 
Lee discloses that the UE may send feedback information that may be based on channel state information measured by the UE. The UE may estimate the channel transfer function in a sector, compute SINR/CQI, and select the PMI based on codebooks, and report PMI, SINR/CQI to the base station. The UE may measure/report PMIs for multiple component codebooks, such as V-CSI-RS and H-CSI-RS; and may report CSI for V-CSI-RS or H-CSI-RS at a given time period.
Tomeba discloses a method for transmitting a CSI-RS and configuration information of the CSI-RS where throughput can be improved by reducing overhead of the CSI-RS transmission. Thus, prior art in general discloses CSI feedback transmission methods and reducing overhead related to transmission of CSI feedback. However, prior art on record does not disclose the features of facilitating over-the-air calibration at a network device of a communications network without an increase of feedback overhead for different groups of antennas.
Claims 1, 11, 18 and their dependent thereof are allowable because closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of generating a channel state information feedback report on an output of facilitating over-the-air calibration at network equipment without an increase of feedback overhead for different groups of antennas; in combination with all other limitations in the claims as defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414